Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest art being Lafferty (US 2008/0230537 A1) discloses a microwave energy interactive structure comprising: a first supported susceptor film and a second supported susceptor film joined to one another, the first supported susceptor film and the second supported susceptor film each comprising microwave energy interactive material supported on a polymer film, the microwave energy interactive material being joined to a dimensionally stable support layer, wherein the first supported susceptor film and second supported susceptor film are joined to one another by a first layer of adhesive disposed between the support layer of the first supported susceptor film and the polymer film of the second supported susceptor film; and a corrugated material joined to the support layer of the second supported susceptor film by a second layer of adhesive. Lafferty fails to teach or suggest “the first layer of adhesive being discontinuous so that a plurality of unjoined areas are defined between the support layer of the first supported susceptor film and the polymer film of the second supported susceptor film”. There is no obvious motivation to modify Lafferty to have the required adhesive arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761